Fund Profile October 31, 2007 BRANDES INSTITUTIONAL INTERNATIONAL EQUITY FUND This profile summarizes key information about Brandes Institutional International Equity Fund (the “Fund”) that is included in the Fund’s prospectus.The Fund’s prospectus includes additional information about the Fund, including a more detailed description of the risks associated with investing in the Fund that you may want to consider before you invest. You may obtain the prospectus and other information about the Fund at no cost to you by calling (800) 331-2979 or contacting your financial representative. 1 Investment Objective of the Fund The Fund seeks long-term capital appreciation. Principal Investment Strategies of the Fund The Fund invests principally in common and preferred stocks of foreign companies and securities that are convertible into such common stocks.These companies generally have market capitalizations (market value of publicly traded securities) greater than $1 billion.Under normal conditions, the Fund invests at least 80% of its net assets measured at the time of purchase in equity securities of issuers located in at least three countries outside the U.S.Up to 20% of the Fund’s total assets, measured at the time of purchase, may be invested in securities of companies located in countries with emerging securities markets.Up to 10% of the Fund’s total assets, measured at the time of purchase, may be invested in securities of small capitalization companies (those whose market value of publicly traded securities totals $1 billion or less measured at the time of purchase). Brandes Investment Partners, L.P. (the “Advisor”), uses the principles of value investing to analyze and select equity securities for the Fund’s investment portfolio. Additional information about the Fund’s investments is available in the Fund’s annual and semi-annual reports to shareholders.In the Fund’s annual report, you will find a discussion of the market conditions and investment strategies that significantly affected the Fund’s performance during the period of the report.You may obtain these reports at no cost by calling 1-800-331-2979. Principal Risks of Investing in the Fund General Stock Market Risks.The Fund’s principal risks are those of investing in the stock market. The values of the Fund’s investments fluctuate in response to the activities of individual companies and general stock market and economic conditions. That means they may experience sudden, unpredictable declines in value, as well as periods of poor performance.Because stock values fluctuate, when you sell your investment you may receive more or less money than you originally invested. Foreign Securities.Foreign investments involve additional risks, including currency fluctuations, political instability, differences in financial reporting standards and less stringent regulation of securities markets.Emerging market countries involve greater risks, such as immature economic structures, national policies restricting investments by foreigners, and different legal systems. The Fund is appropriate for investors who are willing to tolerate short-term stock market fluctuations in pursuit of potentially above-average long-term returns.By itself, the Fund does not constitute a complete investment plan. 2 Bar Charts and Performance Table The table below gives some indications of the risks of an investment in the Fund by comparing the Fund’s performance with the Morgan Stanley Capital International Europe, Australasia, Far East (“MSCI EAFE”) Index.The return information provided illustrates how the Fund’s performance can vary, which is one indication of the risks of investing in the Fund. The chart and table assume reinvestment of dividends and distributions.The Fund’s past performance, before and after taxes, does not necessarily indicate how the Fund will perform in the future. During the period shown in the bar chart, the highest quarterly return was 27.15% (4th quarter, 1999) and the lowest quarterly return was –20.72% (3rd quarter, 2002). Average Annual Total Returns (For the periods ended September 30, 2007) Brandes Institutional International Equity Fund 1 Year 5 Years Since Inception(1) Return Before Taxes 18.65% 24.39% 15.24% Return After Taxes on Distributions (2) 16.88% 23.16% 13.39% Return After Taxes on Distributions and Sale of Fund Shares (2) 14.08% 21.29% 12.69% MSCI EAFE Index (3) 24.86% 23.55% 8.47% (1) Inception date is January 2, 1997. (2)
